                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     BECKLEY DIVISION


HARVEY L. HAYNES,

                              Petitioner,

v.                                                 CIVIL ACTION NO. 5:18-cv-01399

UNITED STATES OF AMERICA,

                              Respondent.



                          MEMORANDUM OPINION AND ORDER


       On October 29, 2018, the Petitioner, proceeding pro se, filed his Petition for a Writ of

Habeas Corpus under 28 U.S.C. § 2241 (Document 1). By Standing Order (Document 4) entered

on November 2, 2018, the matter was referred to the Honorable Cheryl A. Eifert, United States

Magistrate Judge, for submission to this Court of proposed findings of fact and recommendation

for disposition, pursuant to 28 U.S.C. § 636.

       On July 24, 2019, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 10) wherein it is recommended that the Petitioner’s Petition for a

Writ of Habeas Corpus under 28 U.S.C. § 2241 (Document 1) be dismissed without prejudice and

that the matter be removed from the Court’s docket. Objections to the Magistrate Judge’s

Proposed Findings and Recommendation were due by August 12, 2019.1




1
 The docket reflects that the Proposed Findings and Recommendation mailed to the Petitioner was
returned as undeliverable on August 14, 2019.
                                                1
       Neither party has timely filed objections to the Magistrate Judge’s Proposed Findings and

Recommendation. The Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s right

to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363,

1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Petitioner’s Petition for a Writ of Habeas Corpus under

28 U.S.C. § 2241 (Document 1) be DISMISSED without prejudice and that this matter be

REMOVED from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Eifert, counsel of record, and any unrepresented party.

                                             ENTER:         August 23, 2019




                                                2
